DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Claim 1 has been amended
Claims 1-5, 7, 12, 19-24 and 27 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 12, 19, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auxepaules (US 2006/0173548) in view of Termanini (US 8,992,627) in view of Loffredo (US 2017/0035571).

1, 19, 21: Auxepaules discloses a surgical tray apparatus and components [0015] thereof configured for use in hip replacement surgery ([0044]; fig. 7) but fails to disclose specific tools for a reverse hip surgical procedure. 

It is noted that the kit contains duplicate tool types and would be obvious to have multiple of the tools and optionally a press, femoral cup locator and plunger noted in the references below. 

Terminini teaches trial implants for sizing, locating and implanting a reverse hip acetabular cup including at least two differently sized trial acetabular cups 11 each having an outer convex surface and an inner concave surface from which extends a stem 9, 
the stem having a height, and at least two differently sized first trial acetabular balls each having a threaded portion removably engageable via mating threads within the threaded opening of the stem of a trial acetabular cup; 
trial femoral cup 6 configured to be temporarily affixed to the proximal end of a broach or a femoral implant engageable with at least one of the first trial acetabular balls (col. 4, ll. 27-47; fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tray of Auxepaules to include a multiplicity of the tools found in Terminini to accommodate various hip replacement surgeries.  

Auxpaules-Terminini fails to disclose a threaded stem portion. Loffredo teaches a stem 9 having a height and further having a threaded opening [0050-0051]. Therefore, it would have
been obvious to one having ordinary skill in the art at the time of the effective filing date of the
invention to modify the tools of the tool kit in Auxepaules-Termanini to include the
threaded connection of Loffredo to ensure and maintain mating of the tools while in use.

7: Auxepaules-Termanini-Loffredo discloses the surgical tray apparatus of claim 1, wherein the trial acetabular cups comprise:

through openings 12 extending between the outer convex surface and the inner concave
surface (Terminini; (col. 4, ll. 47-59)’ fig. 1).

12, 27: Auxepaules-Termanini-Loffredo discloses he surgical tray apparatus of claim 1,
wherein the first trial acetabular ball comprise an opening centered in the flattened portion, the
opening being sized and shaped to receive a tool for tightening and loosening the ball when the
threaded portion is threaded into an internally threaded stem of a trial acetabular cup
(Loffredo; [0050-0051]).










Claim(s) 2-24 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auxepaules (US 2006/0173548) in view of Termanini (US 8,992,627) in view of Loffredo (US 2017/0035571) in view of Sidebotham (US 2008/0195106) in view of Kelley (US 2014/0128987) in view of Fanson (US 2012/0157887) in view of Bertazzoni (US 2011/0286456) in view of Beaule (US 2007/0260256).

2-4, 22-24: Auxepaules-Termanini-Loffredo discloses the surgical tray apparatus of claim 1 wherein the tools for the preparation of a femur for implant surgery comprise: to disclose all other required tools of claim 1 but fail to include instruments needed for operation of tools in claim 1.

Sidebotham teaches wherein the tools in the trays comprise:

a reamer 23 having a distal end for insertion into a femur and a proximal end;

a right handed-handle 21 and a left-handed handle 21 adapted for connection to the
proximal end of the reamer (abstract; fig. 3);

a handle 21 having a threaded portion adapted-configured to be threaded into a proximal
end of a femoral implant [0040-0041];

a drive shaft handle figured for connection to a proximal end of the drive shaft [0012], [0048]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Auxepaules-Termanini-Loffredo to include the tools of Sidebotham to ensure proper placement and tools for a proper hip surgical procedure.

Kelley teaches a box osteotome [0092]; Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Auxepaules- Termanini-Loffredo to include the hip implant tools of Kelley to ensure proper placement and tools for a proper hip surgical procedure.

Auxepaules-Termanini-Loffredo fail to disclose a broach. Fanson teaches two or more than
two broaches each being sized to make a correspondingly sized opening in the femur [0111]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Auxepaules-Termanini-Loffredo to include the broaches of Fanson to assist providing the necessary tools for a successful hip procedure.

Auxepaules-Termanini-Loffredo fails to disclose a hammer. Bertazzoni teaches including a
hammer 56 for pounding a broach into the femur [0050]. It would have been obvious to one
having ordinary skill in the art at the time of the effective filing date of the invention to modify
Auxepaules-Termanini-Loffredo to include the varying tools of Bertazzoni, in including a hammer, to provide proper tooling at a convenience.

It is also noted that Beaule represents evidence that several varying trial tools including a
cup 62 and femoral head 60 having multiple sizes for surgery exists in a kit (abstract, [0018] also
fig. 15). It would have been obvious to one having ordinary skill in the art at the time of the
invention to modify Auzpaules to include the varying tools of Beaule to provide proper tooling at a convenience.

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auxepaules (US 2006/0173548) in view of Termanini (US 8,992,627) in view of Loffredo (US 2017/0035571) in view of Dye (US 2003/022936) in view of Termanini (US 2018/0168821).

5, 20: Auxepaules-Termanini-Loffredo discloses the trays comprising trial acetabular balls and cups as applied to claim 1 including an acetabular cup handle 36 and an inner shaft having a knob at a proximal end thereof (Auxpaules; [0044]; fig. 1) but fails to disclose drill bits being contained in the trays.

Dye discloses the surgical tray apparatus of claim 1 wherein the tools comprise: 
a drill guide handle; 
two or more than two drill bits; 
two or more than two drill guides [0058];
elements of an acetabular cup impactor assembly comprising another
universal handle;
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Auxepaules-Termanini-Loffredo to include the bits of Dye to assist in proper placement of inserted implants.

Auxepaules-Termanini-Loffredo fails to disclose guide rods. Terminini ‘821 teaches the surgical tray apparatus of claim 1, wherein one of the two ante-version guide rods is an inclination guide, and the other is an ante-version guide ([0027] also fig. 5-9). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Auxepaules-Termanini-Loffredo to include the assembly and components of Termanini ‘821 to assist proper surgical application.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
The rejection has been updated to clarify that base reference is used to house various tools with some having duplicates. The addition of Termanini teaches femoral and acetabular cups and stems with their components. 
It is also noted that since the difference between trial implants and the stored instruments of Auxpaules is lacking, trial implants are examined as an instrument “tried” in a procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/            Examiner, Art Unit 3735      

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735